Citation Nr: 1433469	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for gastrointestinal disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability rating for residuals of a mortar shell fragment wound to the right buttock.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1952 to July 1954.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which: (1) granted service connection for right gluteal muscle injury and assigned a noncompensable rating; (2) granted service connection for right buttock scar and assigned a 10 percent disability rating; (3) denied service connection for an eye disorder; (4) denied service connection for hypertension; (5) denied service connection for depression; (6) denied service connection for a gastrointestinal disorder; (7) denied service connection for bilateral hearing loss; and (8) denied service connection for tinnitus.

The Veteran filed a notice of disagreement with the September 2009 rating decision as to all issues except the 10 percent rating assigned for the right buttock scar.  As such, that issue is not before the Board for consideration.

Further, in a February 2014 rating decision (in Virtual VA), the RO granted service connection for hearing loss and tinnitus.  The Veteran has not expressed disagreement with the February 2014 rating decision; therefore, those issues are also not before the Board for consideration.


Although the Veteran's January 2009 claim specifically noted only service connection for a nervous disorder, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depression), the Board has recharacterized the claim as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain a left eye injury or disease in service.

2.  The Veteran does not have a currently diagnosed gastrointestinal disorder.

3.  The Veteran did not sustain a cardiovascular injury or disease during service, and symptoms of hypertension were not chronic during service.

4.  Symptoms of hypertension did not manifest within one year of separation from service and were not continuous after release from service.

5.  Currently diagnosed hypertension was not incurred in and is not etiologically related to service.

6.  The Veteran's residuals of a mortar shell fragment wound to the right buttock results in a moderate muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for hypertension have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for a 20 percent initial rating, but no higher, for residuals of a mortar shell fragment wound to the right buttock have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The issue of entitlement to an initial compensable disability rating for residuals of a mortar shell fragment wound to the right buttock arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As for the Veteran's service connection claims, in timely letters dated April 2009 and July 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  Private treatment records and the Veteran's statements, originally drafted in Spanish, have been translated into English and are associated with the claims file.  The Veteran was also afforded a VA muscle examination in connection with his increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record, the Veteran's statements, and considers the applicable rating criteria.
The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for an eye disorder, gastrointestinal disorder, and hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran's service treatment records do not reflect complaints, findings, or diagnoses of an eye disorder, gastrointestinal disorder, or hypertension in service.  For the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service eye, gastrointestinal, or cardiovascular disease, injury, or event.  Because there is no in-service event, injury, or disease to which competent medical opinion could relate a current eye disorder, gastrointestinal disorder, or cardiovascular disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that the competent medical evidence that is of record is adequate to make a decision on the issues of service connection for an eye disorder, gastrointestinal disorder, and hypertension.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, the Veteran's eye disorders (cataracts and retinopathy) and gastrointestinal disorder (adenomatous colon polyps) are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Eye Disorder

The Veteran maintains that he has an eye disorder that is related to his service in Korea.  See Veteran's statements dated December 2008, October 2009, November 2010, and April 2013.  

The Board finds that post-service VA treatment records reflect notations of left eye cataracts surgery by history and a diagnosis of retinopathy.  See VA treatment records dated September 2005, February 2006, and March 2010.

The Board next finds that the evidence of record does not demonstrate that the Veteran sustained an in-service injury or disease relating to his left eye.  Service treatment records are negative for any type of eye disorder, and the eyes were found to be normal at the service separation examination in July 1954.  The Board acknowledges that the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That notwithstanding, the Board finds that aside from general assertions that all of his disorders are related to his combat service in Korea, the Veteran has not provided any details of any in-service injury or disease associated with his left eye.  In his most recent April 2013 statement, the Veteran describes, in great length and detail, his injuries, both psychological and physical, sustained during service.  He reported specific psychiatric symptoms, which he related to specific incidents in service.  He also discussed physical limitations claimed to be due to injuries sustained while in combat and exposed to harsh climate.  However, the Veteran did not discuss any eye symptoms or any in-service event, injury, or disease relating to the left eye.  

The Board acknowledges that the Veteran has not been afforded a VA examination in regard to the claim for service connection for a left eye disorder.  In this regard, the Board finds that a VA medical examination is not required.  For the reasons discussed above, the evidence of record, to include the Veteran's statements, does not demonstrate that any event, injury, or disease occurred in service relating to the Veteran's left eye.  Therefore, the Board finds that a VA examination is not required.  See McLendon, 20 Vet. App. at 79.

Accordingly, the Board concludes that the preponderance of evidence is against the Veteran's claim for service connection for a left eye disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Gastrointestinal Disorder

The Veteran maintains that he has gastrointestinal disorder that is related to his service in Korea.  See Veteran's statements dated December 2008 and October 2009.  

Although the Veteran has not reported any specific gastrointestinal disorder for which he has been diagnosed, or any symptoms relating to a gastrointestinal disorder, the Board finds that post-service VA treatment records reflect that the Veteran underwent removal of adenomatous colon polyps in 2008.  See October 2010 VA treatment note in Virtual VA.  A subsequent colonoscopy in June 2013 revealed that the Veteran's colon was normal.  See October 2013 VA treatment record in Virtual VA.   

The Board next finds that the evidence of record does not demonstrate that the Veteran had an in-service injury or disease relating to a gastrointestinal disorder.  Service treatment records reveal one notation in October 1952 where the Veteran complained that he could not "digest food."  The Veteran denied vomiting, diarrhea, and constipation.  Subsequent service treatment records do not reflect any follow-up complaints, diagnoses, or treatment for a gastrointestinal disorder.  The July 1954 service separation examination report noted a normal clinical evaluation of the Veteran's anus and rectum and gastrointestinal disorders were not noted.  As such, the Board finds that the Veteran did not incur an in-service injury or disease relating to a gastrointestinal disorder.

The Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that aside from general assertions that all of his disorders are related to his combat service in Korea, the Veteran has not provided any details of any in-service injury or disease associated with a gastrointestinal disorder.  In his most recent April 2013 statement, the Veteran describes, in great length and detail, his injuries, both psychological and physical, sustained during service.  However, the Veteran did not discuss any gastrointestinal symptoms or any in-service event, injury, or disease.  

The Board acknowledges that the Veteran has not been afforded a VA examination in regard to the claim for service connection for a gastrointestinal disorder.  In this regard, the Board finds that a VA medical examination is not required.  For the reasons discussed above, the evidence of record, to include the Veteran's statements, does not demonstrate that any event, injury, or disease occurred in service relating to the Veteran's gastrointestinal system.  Therefore, the Board finds that a VA examination is not required.  See McLendon at 79.  

Accordingly, the Board concludes that the preponderance of evidence is against the Veteran's claim for service connection for a gastrointestinal disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran maintains that he has hypertension that is related to service.  See Veteran's statements dated December 2008, October 2009, November 2010, and April 2013.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease during service, and symptoms of hypertension were not chronic during service.  Service treatment records reveal blood pressure readings of 130/60 mm Hg on June 10, 1953 and 120/80 mm Hg on June 18, 1953.  The July 1954 medical examination report, conducted for the purpose of release from service, reveals that the Veteran's blood pressure was 110/60 mm Hg.  The Board finds that none of these blood pressure readings during service reflect diastolic pressure predominantly 90 mm Hg or greater, or systolic pressure predominantly 160 mm Hg or greater.  For these reasons, the Board finds that blood pressure readings were within normal limits during service.  

The Board further finds that hypertension did not become manifest to 10 percent disabling within one year of separation from service and symptoms of hypertension were not continuous after service separation.  In an October 1976 VA examination, the Veteran's blood pressure was 130/90 mm Hg.  In a following April 1977 VA examination report, blood pressure readings were 150/104, 150/100, and 152/104 mm Hg.  Although these post-service VA examination reports showed diastolic pressure at 90 mm Hg or greater, these blood pressure reading occurred 22 and 23 years after service separation.  

The weight of the evidence, lay and medical, does not demonstrate that hypertension is etiologically related to service.  There is no competent evidence that hypertension (as defined by regulation) was manifested prior to 1976.  Such a lengthy (22 year) interval between active duty service and the initial post-service clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The Veteran believes that his hypertension is related to his military service.  In this regard, the Board acknowledges lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, medical expertise is required to answer the question of whether the Veteran's current hypertension is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value as the Veteran has not demonstrated that he has the medical knowledge, training, or expertise to render such an opinion. 

The Board acknowledges that the Veteran has not been afforded a VA examination in regard to the claim for service connection for hypertension.  However, the Board finds that a VA medical examination is not required.  For the reasons discussed above, the evidence of record, to include the Veteran's statements, does not demonstrate that a cardiovascular injury or disease occurred during service.  Therefore, the Board finds that a VA examination is not required.  See McLendon, 20 Vet. App. at 79.

Accordingly, the Board concludes that the preponderance of evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Rating for Right Buttock Disability

The Veteran's residuals of a mortar shell fragment wound to the right buttock has been rated under 38 C.F.R. § 4.73, Diagnostic Code 5317, covering injuries to Muscle Group XVII.  Muscle Group XVII affects extension of the hip; abduction of the thigh; elevation of opposite side of the pelvis; tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV in postural support of body steadying pelvis upon the head of the femur and condyles of femur on tibia; and pelvic girdle group: gluteus maximus; gluteus medius; and gluteus minimus.  Disabilities resulting from injuries to Muscle Group XVII are classified as slight (rated as noncompensable), moderate (rated as 20 percent disabling), moderately severe (rated as 40 percent disabling), and severe (rated as 50 percent disabling). 

A slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. A  history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).
The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Service treatment records reflect that the Veteran was injured by a mortar attack in Korea in 1953.  Service treatment records also reflect that the Veteran was hospitalized for a penetrating wound as a result of mortar fragment in the right buttock.  There was no major artery or nerve involvement and the Veteran was operated on and sutured.  The July 1954 service separation examination reflects that he Veteran's mortar fragment wound was "well healed."  

The Veteran underwent a VA examination in August 2009.  He reported being injured by a mortar fragment in 1953.  The Veteran reported that he always has pain which worsens with cold and damp weather and with prolonged sitting.  According to the Veteran, driving long distances resulted in additional limitation of motion.  Upon examination, the examiner noted pain, but no decreased coordination, fatigability, weakness, or uncertainty of movement.  Flare-ups were reported as "moderate," occurring every one to two months and lasting approximately one to two days.  The examiner stated that the muscle had not been injured, destroyed, or traversed and there was no intermuscular scarring.  Muscle function was noted as normal in terms of comfort, endurance, and strength, sufficient to perform activities of daily living.  That notwithstanding, the examiner noted that there were general effects on usual daily activities which included: "mild" effects on recreational activities, "moderate" effects on traveling, and prevents sports.  

In a statement dated April 2013, the Veteran reported that he suffers from constant pain and muscle spasms and is unable to lift heavy objects, bend, squat, or crawl.  He also noted that he has difficulty walking and climbing stairs and requires prolonged periods of rest.  

A September 2011 VA treatment record (in Virtual VA) reveals that the Veteran has been prescribed Toradol, a medication used to treat pain and inflammation caused by arthritis and other medical problems.  The September 2011 VA treatment note reflects that the site of pain is for the Veteran's gluteal muscle.
Taken together, this evidence demonstrates that the Veteran's residuals of a mortar shell fragment wound to the right buttock more nearly approximates a moderate disability, warranting an increased 20 percent rating under Diagnostic Code 5317 for the entire increased rating period on appeal.  The rating criteria for slight muscle disabilities state that no impairment of function or metallic fragments retained in muscle tissue should be present for this rating to be assigned.  38 C.F.R. § 4.56.  Here, both the medical and the lay evidence shows that the Veteran's injury does result in impairment of function as the Veteran has pain which worsens with cold and damp weather and with prolonged sitting, walking, and climbing stairs.  Flare-ups were reported as "moderate," occurring every one to two months and lasting approximately one to two days.  His right buttock disability also has a moderate effect on his recreational and on traveling, such as driving long distances.  The Veteran has also consistently complained of pain.  Accordingly, the Board finds that the a 20 percent rating is to be applied to the entire initial rating period on appeal.

The Board further finds that the Veteran's muscle injury is not moderately severe.  There is no evidence of debridement, prolonged infection, or intermuscular scarring.  There is no evidence of hospitalization or loss of deep fascia or muscle substance.  Absent these signs, his disability cannot be considered moderately severe, and a 40 percent rating is not warranted. 

The Board has considered whether referral for an extraschedular evaluation is warranted for the residuals of a mortar shell fragment wound to the right buttock.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that the Veteran's disability picture for right buttock disability is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected residuals of a mortar shell fragment wound of the right buttock is evaluated as muscle injuries pursuant to 38 C.F.R. § 4.73 for the corresponding muscle group.  The criteria are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's shell fragment wounds of the right buttock are manifested by moderate muscle injury.  

The applicable rating criteria here are adequate to evaluate the Veteran's disability. The evidence shows that the Veteran's service-connected residuals of a mortar shell fragment wound to the right buttock results in pain, with at most moderate effect on his recreational activities and on traveling, such as driving long distances.  The 2009 examination noted that sports were prevented.  He is unable to lift heavy things, bend, squat, or crawl and has difficulty walking or climbing stairs and requires prolonged periods of rest.  The Board finds that these symptoms are adequately considered by the Diagnostic Code under which his disability has been rated.  While the 2009 examination noted sports were prevented, the Veteran reported during the examination that he had pain with walking and climbing stairs and indicated that any flare-ups were moderate.  The examiner noted that the effect on recreation was moderate.  The overall industrial and social impairment of the disability therefore has been contemplated by the applicable rating criteria.  The Veteran's symptoms are provided for in the applicable rating criteria.  As the first threshold is not met the Board's inquiry is ended.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's right buttock disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for a left eye disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for hypertension is denied.

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for residuals of a mortar shell fragment wound to the right buttock, is granted.


REMAND

Acquired Psychiatric Disorder

During a January 2014 VA psychiatric examination, the Veteran reported that he worked as a carpenter for a few years after service separation.  He reported no other work activity and stated that he had been receiving Social Security Administration (SSA) disability benefits for his "nerves" since he was 39 years old.  In an August 2009 VA scar examination, the Veteran similarly stated that he was retired due to psychiatric problems.  The Board finds that the evidence currently of record demonstrates that the Veteran may be receiving SSA disability benefits for a psychiatric condition.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).

Then, if SSA disability documentation and medical evidence is received that relates to a psychiatric disorder(s), the Veteran should be afforded a new VA examination to assist in determining whether any currently diagnosed psychiatric disorder was incurred in or is otherwise etiologically related to service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request, from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO should notify the Veteran and his representative and place a statement to that effect in the Veteran's claims file. 

2.  If SSA disability documentation and medical evidence is received that relates to a psychiatric disorder, schedule the Veteran for a VA examination to assist in determining whether any currently diagnosed psychiatric disorder was incurred or is otherwise etiologically related to service.  The claims file, to include any SSA documentation, must be made available to the examiner.  

The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorder(s), including depression, was incurred in service or is otherwise related to service.

A complete rationale for all opinions expressed should be included in the examination report.
3.  When the development requested has been completed, the RO should readjudicate the issue of service connection for an acquired psychiatric disorder, to include depression, in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


